Lacombe, J.
The main point raised upon this motion need not be now decided. Inasmuch as the controversy is one between a citizen of a state and a foreign citizen or subject, and the matter in dispute exceeds the sum of $2,000, it is within the class of cases in which, by the express language of the first clause of section 1 of the act of 1887, the circuit courts are given jurisdiction. Wilson v. Telegraph Co., (Field and Sawyer, JJ.,) 34 Fed. Rep. 563, 564; Denton v. International, 36 Fed. Rep. 1. Whatever may be the true construction of the second clause of that section, (beginning “But no person shall be,” etc.,) it affects, not the question of federal cognizance, but solely the question of the place of bringing suit by original process in cases of federal cognizance. Fales v. Railroad Co., 32 Fed. Rep. 673. The privilege which it accords to á defendant, viz., that he sfiall be sued only in the district of which he is an inhabitant, is one which may be waived. Halstead v. Manning, 34 Fed. Rep. 565. It was waived in this case by filing a general appearance, and answering to the merits. In this conclusion Judge Wheeler, with whom I have consulted, concurs.